Citation Nr: 1737798	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a disability manifested by neck pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 2004 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.

The Veteran submitted a September 2010 notice of disagreement to the October 2009 rating decision.  The October 2009 rating decision assigned an initial, noncompensable evaluation for bilateral shin splints, denied service connection for foot fungus, and denied service connection for neck pain.  The Veteran perfected an appeal only with respect to the denial of service connection for a disability manifested by neck pain, and thus, it is the only issue before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her October 2013 VA Form 9, the Veteran requested a live videoconference hearing before the Board.  No hearing was scheduled or conducted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing and notify in accordance with 38 C.F.R. § 20.704(b) (2016).  After conduct of the hearing, or in the event the Veteran cancels the hearing or fails to report without good cause, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

